Dismissed and Opinion Filed February 1, 2021




                                          In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    No. 05-21-00055-CV

   IN RE VERTICAL HOLDINGS, LLC, AND VANGUARD FINANCIAL
                       TRUST, Relators

           Original Proceeding from the 101st Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-20-04237

                         MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Carlyle
                        Opinion by Justice Partida-Kipness
      Before the Court are relators’ January 26, 2021 petition for writ of mandamus

and motion for temporary relief in which they challenge the trial court’s order

denying their motion to dismiss or stay real party in interest’s counterclaim pending

resolution of their federal suit.

      In their January 29, 2021 unopposed motion for voluntary dismissal pursuant

to Texas Rule of Appellate Procedure 42.1(a)(1), relators advise us that this original

proceeding has been rendered moot by the dismissal of the federal suit. Accordingly,
we grant the motion and dismiss the petition. Having dismissed the petition, we also

deny the motion for temporary relief as moot.


                                          /Robbie Partida-Kipness/
                                          ROBBIE PARTIDA-KIPNESS
                                          JUSTICE


210055F.P05




                                        –2–